Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-20-2005

McAllister v. Alghny Cty Family
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3197




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"McAllister v. Alghny Cty Family" (2005). 2005 Decisions. Paper 1331.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1331


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 04-3197
                                  ________________

                                LENNY MCALLISTER,
                                         Appellant

                                           v.

                    ALLEGHENY COUNTY FAMILY DIVISION;
                     MICHAEL A. DELLA VECCHIA, JUDGE;
                     KIM EATON, JUDGE; DENISE BUTIFINI
                     ____________________________________

                    On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                    District Judge: Honorable Thomas M. Hardiman
                               (D.C. Civ. No. 04-cv-00445)
                    _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   APRIL 19, 2005

             Before:   SLOVITER, BARRY AND FISHER, Circuit Judges.

                                 (Filed: April 20, 2005)

                              _______________________

                                     OPINION
                              _______________________


PER CURIAM.

      Appellant, Lenny McAllister, commenced this pro se action in the United States

District Court for the Western District of Pennsylvania, naming as defendants the Family
Division of the Allegheny County, Pennsylvania, Court of Common Pleas; Judges Della

Vecchia and Eaton of that Court; and Denise Bufalini, a Court Domestic Relations

Officer for Custody Conciliation. The crux of McAllister’s Complaint is that the

defendants violated his federal constitutional rights through various actions taken and

orders entered in a child-custody litigation between McAllister and his ex-wife.

McAllister sought damages.

       Defendant Bufalini filed a motion to dismiss the Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(1) and (6). By Order entered July 1, 2004, the District

Court granted Bufalini’s motion, and also dismissed the claims as to the remaining

defendants sua sponte. The District Court concluded that abstention was warranted under

Younger v. Harris, 401 U.S. 37 (1977), insofar as the child-custody litigation remained

on-going. The District Court concluded, moreover, that it lacked jurisdiction pursuant to

the Rooker-Feldman doctrine, as the issues presented are “inextricably intertwined” with

the state court adjudication.1 Finally, the District Court determined that even if it had

jurisdiction, the defendants are entitled to a finding of absolute judicial immunity.

       McAllister timely filed this appeal. We have appellate jurisdiction pursuant to 28

U.S.C. § 1291. Because we find no error in the dismissal under Rooker-Feldman, we do

not reach the District Court’s alternative rulings. Our review of a dismissal for want of

jurisdiction under Rooker-Feldman is plenary. Gulla v. North Strabane Tp., 146 F.3d

   1
   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

                                              2
168, 171 (3d Cir. 1998).

       “[T]he fundamental principle of the Rooker-Feldman doctrine [is] that a federal

district court may not sit as an appellate court to adjudicate appeals of state court

proceedings.” Port Auth. Police Benevolent Assoc., Inc. v. Port Auth. of N.Y. and N.J.

Police Dep’t, 973 F.2d 169, 179 (3d Cir. 1992). Here, although couched as an action

against the named defendants for damages, McAllister plainly seeks to void or overturn

adverse rulings entered in the child-custody litigation by the Allegheny County Court of

Common Pleas. The Rooker-Feldman doctrine “prohibits District Courts from

adjudicating actions in which the relief requested requires determining whether the state

court’s decision is wrong or voiding the state court’s ruling.” Desi's Pizza, Inc. v. City of

Wilkes-Barre, 321 F.3d 411, 419 (3d Cir. 2003). Stated another way, “Rooker-Feldman

does not allow a plaintiff to seek relief that, if granted, would prevent a state court from

enforcing its orders.” Id. at 422.

       The relief McAllister seeks can only be predicated upon a finding that the state

court has made incorrect factual and legal determinations in entering its orders. Indeed,

McAllister’s sole focus on this appeal is to challenge orders entered by the state court and

to question that court’s jurisdiction. Appellant’s Br. at 2-4. As such, the District Court

properly declined to exercise jurisdiction over McAllister’s Complaint. Finally, we note

that because Rooker-Feldman concerns a federal court’s power to hear a case, the District

Court properly raise the issue on its own motion. See, e.g., Johnson v. City of



                                              3
Shorewood, Minnesota, 360 F.3d 810, 818 (8th Cir. 2004).

      For these reasons, we will affirm the District Court’s judgment.




                                           4